Citation Nr: 1010471	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-28 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypothyroidism.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted the Veteran's claim of 
entitlement to service connection for hypothyroidism, and 
assigned an evaluation of 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran argues that she is entitled to an initial 
evaluation in excess of 10 percent for hypothyroidism.  
Private medical records document that she complained of hair 
loss, fatigue, sensitivity to the cold, and constipation in 
October 2005.  Neurological findings were described as 
"sluggish."  She was prescribed medication for her 
hypothyroidism.  In January 2006, the Veteran reported less 
hair loss, less lethargy, no constipation, and cold 
sensitivity.

In August 2006, the Veteran was afforded a VA examination.  
She reported past symptoms of fatigability, emotional 
instability, depression, poor memory, and hair loss.  Her 
current symptoms including being tired all the time, weight 
gain, hair loss, and cold sensitivity.  She reported 
beginning thyroid hormone replacement, which helped by 
stopping her weight gain and hair loss.  She did not have any 
heart or gastrointestinal complication resulting from her 
thyroid condition.  A physical examination showed normal 
findings, including an intact memory.  Diagnostic tests 
showed elevated thyroid-stimulating hormone (TSH) levels, and 
the Veteran was diagnosed with hypothyroidism.

The Veteran's medication was increased in February 2007 due 
to her increased TSH levels.

In April 2006 correspondence, the RO included a release form 
for the Veteran to authorize VA to obtain private records 
from any current providers.  The Veteran signed the release, 
and VA obtained the relevant medical records.

In June 2007 and May 2008, the Veteran submitted information 
about changes in her symptoms.  She provided information 
about relevant records with new private physicians, noting 
that her primary care physician would "have all the needed 
information."  The Veteran was not provided with a release 
for these records.

The Board finds the VA has not fulfilled its duty to assist.  
Once VA becomes aware of the existence of relevant records 
before deciding the claim, it will notify the claimant of the 
records and request that she provide a release for those 
records.  A release was not provided to the Veteran once VA 
knew about these additional records.  38 C.F.R. § 3.159(e)(2) 
(2009).

These private records are imperative to obtain an overall 
picture of the Veteran's disability, which is rated on her 
recurring symptoms.  The Veteran's hypothyroidism symptoms 
appear to have fluctuated over the years due to her attempt 
to control her TSH levels through medication and thyroid 
hormone replacement, and without these records, an accurate 
evaluation cannot be assigned.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, 
provide her with Forms 21-4142 
(Authorization and Consent to Release 
Information), and request that she identify 
any and all records, which have not been 
previously submitted, documenting treatment 
for her hypothyroidism.  The Veteran should 
specifically be invited to provide either 
1) all records pertaining to her 
hypothyroidism from Dr. Roger Beneitone at 
Hampden County Physician Associates, LLC 
and Dr. Kristen Updegraff; or, 2) signed 
authorization forms for VA to obtain these 
records on her behalf.  If the Veteran 
provides the RO with the appropriate 
authorization forms, the RO must obtain 
these records.  All attempts to secure this 
evidence must be documented in the claims 
file.

2.  After receipt of the private records, 
the RO should readjudicate the claim.  If 
the claim on appeal is not fully granted, 
a supplemental statement of the case must 
be issued, and the appellant offered an 
opportunity to respond before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


